                      Case 1:20-cv-11209-LTS Document 11 Filed 07/01/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District of
                                             __________      Massachusetts
                                                          District of __________


                    JOSEPH BARRETT                             )
                             Plaintiff                         )
                                v.                             )      Case No.
               QUOTEWIZARD.COM, LLC                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Joseph Barrett                                                                                      .


Date:          07/01/2020                                                              /s/ Matthew P. McCue
                                                                                         Attorney’s signature


                                                                                    Matthew P. McCue 565319
                                                                                     Printed name and bar number
                                                                                     1 South Ave., Third Floor
                                                                                        Boston, MA 01760



                                                                                               Address

                                                                                   mmccue@massattorneys.net
                                                                                            E-mail address

                                                                                          (508) 655-1415
                                                                                          Telephone number

                                                                                          (508) 319-3077
                                                                                             FAX number
